          Case 1:21-cv-00476-DAD-EPG Document 15 Filed 07/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE TRUJILLO,                                      Case No. 1:21-cv-00476-NONE-EPG

12                   Plaintiff,
                                                          ORDER RE: STIPULATION FOR
13            v.                                          DISMISSAL WITH PREJUDICE

14    CARMEN MACIAS MUNOZ, et al.,
                                                          (ECF No. 13)
15                   Defendants.

16
           On July 20, 2021, the parties filed a stipulation to dismiss this entire action with
17
      prejudice. (ECF No. 13.) In light of the stipulation, the case has ended and is dismissed with
18
      prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th
19
      Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to assign a district judge
20
      to this case for the purpose of closing the case and then to close this case.
21

22
     IT IS SO ORDERED.
23

24     Dated:      July 21, 2021                               /s/
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
